[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After consideration of the applicable statutory criteria, the plaintiff's Motion For Allowance To Prosecute An Appeal And To Defend Petition For Certification is hereby Granted and the defendant is ordered to pay $2,000.00 as a contribution towards the plaintiff's attorney's fees at issue, payable in full within 120 days. The court makes specific reference to the following: The respective financial circumstances of the parties mitigate in favor of the defendant contributing to the attorney's fees, but the totality of the circumstances does not support the plaintiff's claim that he should bear the entire cost. The court finds that the total amount of the fees demanded ($11,061.60) is unreasonable. Although the total amount sought may be substantially supported by the hours worked as evidenced by time records and counsel's hourly rate of $245.00, the "lodestar" calculation is only one important factor in determining the overall reasonableness of a fee. See Rules of Professional Conduct 1.5. Additionally, the court finds that the plaintiff has the means to pay some portion of the fee over time particularly in light of the other adults residing with her and their ability to help her pay the expenses listed on her financial statement.
So ordered this 9th day of February, 1998.
Stevens, J.